[Cite as Johnson v. ContiTech USA, Inc., 2022-Ohio-1552.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




DAWN L. JOHNSON,

        PLAINTIFF-APPELLANT,                                CASE NO. 14-21-23

        v.

CONTITECH USA, INC., ET AL.,                                OPINION

        DEFENDANTS-APPELLEES.



                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2020-CV-0146

                      Judgment Reversed and Cause Remanded

                             Date of Decision: May 9, 2022




APPEARANCES:

        Jennifer L. Lawther for Appellant

        Jonathan D. Miller for Appellee, ContiTech USA, Inc.
Case No. 14-21-23


SHAW, J.

       {¶1} Appellant, Dawn L. Johnson (“Johnson”), appeals from a decision and

entry of the Union County Court of Common Pleas, which granted summary

judgment to Appellee, ContiTech USA, Inc. (“ContiTech”), finding that there was

no genuine issue of material fact that Johnson was not entitled to participate in

workers' compensation benefits for the additional condition of posttraumatic stress

disorder after a workplace injury. For the following reasons, the judgment of the

trial court is reversed, and this matter is remanded to the trial court for further

proceedings.

                       Relevant Facts and Procedural History
       {¶2} On June 23, 2016, Johnson sustained a work-related injury to her left

arm while employed with ContiTech as a laborer. Her workers’ compensation claim

was allowed for cervical strain, thoracic strain, left shoulder strain, fracture left

radius, and fracture left ulna.

       {¶3} On September 4, 2018, Johnson filed a motion requesting additional

allowances for posttraumatic stress disorder (“PTSD”) and major depressive

disorder. After a hearing on December 12, 2018, a district hearing officer with the

Industrial Commission granted in part and denied in part Johnson’s motion, stating:




                                         -2-
Case No. 14-21-23


       In accordance with Armstrong v. John R. Jurgensen Company, 136
       Ohio St.3d 58, District Hearing Officer finds that Injured Worker has
       proved by a preponderance of the evidence that the additional
       allowance of “MAJOR DEPRESSIVE DISORDER” is causally
       related to the currently allowed physical conditions associated with
       Injured Worker’s 06/23/2016 industrial accident with the Employer
       and orders this condition is GRANTED based on the medical
       examination report findings from Paul Deardorff, Ph.D. dated
       10/10/2018.

       However, in accordance with Armstrong v. John R. Jurgensen
       Company, 136 Ohio St.3d 58, District Hearing Officer finds that
       Injured Worker has failed to prove by a preponderance of the evidence
       that the additional allowance of “POST TRAUMATIC STRESS
       DISORDER” is causally related to the currently allowed physical
       conditions associated with Injured Worker’s 06/23/2016 industrial
       accident with the Employer and orders this condition is DENIED.

       District Hearing Officer bases this decision on the 10/10/2018 medical
       examination report from Dr. Deardorff, which states based on his
       review of the medical evidence in file and his examination findings
       that the requested psychological condition is related to Injured
       Worker’s actual involvement with the mechanism of injury associated
       with her 06/23/2016 accident rather than the allowed physical
       conditions recognized in this claim.

(Emphasis sic.)

       {¶4} Johnson appealed the district hearing officer’s decision to an Industrial

Commission staff hearing officer. On appeal, the staff hearing officer affirmed the

order of the district hearing officer. The staff hearing officer based his decision on

the same 2018 report of Paul Deardorff, Ph.D., “who opines that the major

depressive disorder is causally related to the allowed physical conditions but the




                                         -3-
Case No. 14-21-23


post traumatic stress disorder was caused by the incident itself rather than the

allowed physical conditions and therefore is not compensable.”

       {¶5} Johnson appealed.     By order of February 26, 2019, the Industrial

Commission refused to hear a further appeal.

       {¶6} After the Industrial Commission refused Johnson’s administrative

appeal, Johnson appealed to the Union County Court of Common Pleas pursuant to

R.C. 4123.512. See Petition and Complaint on Appeal, Doc. No. 2, at 3. Johnson

filed a notice of dismissal without prejudice on October 28, 2019 pursuant to Civ.R.

41(A). Id.

       {¶7} On October 15, 2020, Johnson filed the Petition and Complaint on

Appeal in this case in the Union County Court of Common Pleas. ContiTech and

the Administrator of the Bureau of Worker’s Compensation each filed an answer.

       {¶8} On May 5, 2021, ContiTech filed a motion for summary judgment on

Johnson’s claim that she was entitled to workers’ compensation for the additional

condition of PTSD. ContiTech asserted that there was no genuine issue of material

fact whether Johnson’s PTSD was causally related to her previously-allowed

physical conditions, and therefore ContiTech was entitled to judgment as a matter

of law. Johnson opposed the motion, relying on Johnson’s expert’s report which

stated that the “PTSD is, at least in part, due to her physical injury and not solely

due to the accident itself.” (12/10/18 Ward Report). ContiTech filed a reply.


                                         -4-
Case No. 14-21-23


       {¶9} The trial court, on October 29, 2021, filed a decision and entry granting

ContiTech’s motion for summary judgment, finding that: “[Johnson] suffered

compensable physical injuries and that her PTSD arose as a result of the accident.

Relying upon Armstrong [v. John R. Jurgensen Co., 136 Ohio St.3d 58, 2013-Ohio-

2237], the Court further finds that [Johnson] did not establish that her PTSD was

causally related to her compensable physical injuries. Accordingly, the Court finds

no genuine issues as to material facts remain.” (10/29/21 Decision and Entry at 3).

       {¶10} Johnson timely appealed the trial court’s judgment and raises the

following assignment of error for review:

       THE TRIAL COURT ERRED IN GRANTING APPELLEE
       CONTITECH USA INC.’S MOTION FOR SUMMARY
       JUDGMENT.

Summary Judgment Standard

       {¶11} Pursuant to Civ.R. 56(C), summary judgment is proper if there is no

genuine issue as to any material fact and the moving party is entitled to judgment as

a matter of law. The party moving for summary judgment bears the initial burden

of demonstrating that no genuine issue of material fact remains to be litigated.

Dresher v. Burt, 75 Ohio St.3d 280, 292, 1996-Ohio-107. “[S]ummary judgment

shall not be rendered unless it appears from the evidence or stipulation * * * that

reasonable minds can come to but one conclusion and that conclusion is adverse to

the party against whom the motion for summary judgment is made, that party being


                                         -5-
Case No. 14-21-23


entitled to have the evidence or stipulation construed most strongly in the party’s

favor.” Civ.R. 56(C). “When a motion for summary judgment is made and

supported as provided in this rule, an adverse party may not rest upon the mere

allegations or denials of the party’s pleadings, but the party’s response * * * must

set forth specific facts showing that there is a genuine issue for trial.” Civ.R. 56(E).

       {¶12} This Court reviews a grant of summary judgment de novo. Grafton v.

Ohio Edison Co., 77 Ohio St.3d 102, 105, 1996-Ohio-336. Accordingly, this Court

applies the same standard for summary judgment as did the trial court. Weisenauer

v. Am. Standard, Inc., 3d Dist. Seneca No. 13-13-25, 2014-Ohio-1569, ¶ 20.

Compensability of Mental Condition Under Workers’ Compensation

       {¶13} The purpose of Ohio’s workers’ compensation system is to provide

compensation to employees and their dependents for injuries or death that occur in

the course of employment. Tucker v. Michael’s Stores, Inc., 3d Dist. Allen No. 1-

02-94, 2003-Ohio-1538, ¶ 7, citing Section 35, Article II, Ohio Constitution. For

purposes of workers’ compensation claims, R.C. 4123.01(C) defines an “injury” as:

       (C) * * * any injury, whether caused by external accidental
       means or accidental in character and result, received in the course
       of, and arising out of, the injured employee's employment.
       “Injury” does not include:

       (1) Psychiatric conditions except where the claimant’s
       psychiatric conditions have arisen from an injury or occupational
       disease sustained by that claimant[.]



                                          -6-
Case No. 14-21-23


       {¶14} To be compensable, a psychiatric condition must have arisen from an

injury and therefore, there must be a causal connection between a claimant’s

physical injury and the claimant’s mental condition.         Armstrong v. John R.

Jurgensen Co., 136 Ohio St.3d 58, 2013-Ohio-2237, at ¶ 17.

Analysis

       {¶15} In support of its motion for summary judgment, ContiTech argued that

Johnson’s PTSD was not causally related to the physical injuries allowed in her

2016 claim. Attached to ContiTech’s motion for summary judgment were the

January 2018 report of H. Owen Ward, Jr., Ph.D., Johnson’s expert, and the report

of Paul A. Deardorff, Ph.D. Concerning the diagnosis of PTSD, Dr. Ward noted

Johnson “was clearly exposed to a traumatic injury that left her inches away from

certain death” and “[t]he serious nature of her injury is such that she continues to

have flashbacks that are triggered by looking at her surgically repaired left arm that

is still deformed with the best result that surgery could provide.” (1/5/18 Ward

Report). Dr. Ward further noted that “[t]he recurrent and intrusive memories of the

traumatic event are also triggered by loud or shrill noises and the sound of heavy

equipment” and that “[s]he also suffers fairly intense psychological distress at

exposure to the stimuli that reminded her of the traumatic event.” In that report, Dr.

Ward concluded “[c]oncerning the issue of causality it is clear to me that her

condition of PTSD is the direct and proximate result of her workplace injury.”


                                         -7-
Case No. 14-21-23


ContiTech also relied on the report of Dr. Deardorff who opined that Johnson’s

PTSD “was caused by her involvement in the accident in that she feared significant

injury or death.” And “[s]trains and fractures would not qualify as injuries capable

of leading to significant injury or death.”

       {¶16} In her brief in opposition to ContiTech’s motion for summary

judgment, Johnson relied on the same January 2018 report of Dr. Ward and a

supplemental report dated December 10, 2018 of Dr. Ward. In his December 2018

report, Dr. Ward responded to Dr. Deardorff’s report stating, “he fails to recognize

the nature of her injury and its contribution to the condition of Posttraumatic Stress

Disorder.” Specifically referring to Dr. Deardorff’s reported triggers of Johnson’s

panic attacks, Dr. Ward stated:

       These features demonstrate the gruesome nature of the crushing
       injury that she suffered. Clearly, the thoughts “pop into my
       head” reference intrusive memories of her traumatic injury.
       Thus, it is clear that it is not just the accident, but also the injury
       which acts as traumatic, precipitating the form of
       psychopathology diagnosable as PTSD.

       {¶17} Additionally, “because she has a dysphoric reaction to anyone looking

at her arm which has a long scar on her forearm” and “[s]he also feels that the arm

is slightly deformed as it is not perfectly straight,” “[t]hese features of her traumatic

reaction are clearly related to the effects of the injury itself and not the accident

alone.” Ultimately, Dr. Ward opined that “it is clear that the PTSD is, at least in



                                          -8-
Case No. 14-21-23


part, due to her physical injury and not solely due to the accident itself, as Dr.

Deardorff has determined.” Dr. Ward thus opined that:

       [I]t seems to me an incomplete statement that Dr. Deardorff
       makes * * * where he states that “strains and fractures would not
       qualify as injuries capable of leading to significant injury or
       death.” In fact, the level of her injury was far more than a simple
       strain or fracture. It involved a relatively gruesome sight when
       she saw the flesh and bones of her mangled arm, and this intrusive
       memory still haunts her to this day. Clearly, these features of her
       psychopathology are the direct effect of her injury and not the
       accident alone.

       {¶18} Johnson points out that in discussing her diagnosis of PTSD in his

January 2018 report, Dr. Ward also included that she experiences flashbacks

“sometimes directly related to spikes of pain” and makes notes of the “intense

physical pain” that she feels.

       {¶19} On appeal, ContiTech argues that, because “Johnson’s expert attempts

to illustrate that her PTSD stemmed from the allowed conditions in her claim, and

during his explanation explicably ties the PTSD back to her workplace incident

instead,” there was no genuine issue of material fact that her PTSD did not flow

from her physical injuries. (Appellee’s Brief at 9). However, Johnson contends that

a genuine issue of material fact exists as to whether she can support her claim of

PTSD under the case law within Armstrong v. John R. Jurgensen Co., 136 Ohio

St.3d 58, 2013-Ohio-2237. In its motion for summary judgment, ContiTech relied

on Armstrong in support of its position.


                                           -9-
Case No. 14-21-23


       {¶20} In Armstrong, the claimant Armstrong sought workers' compensation

for physical injuries that he suffered in a motor-vehicle accident in the course of his

employment, and subsequently requested an additional allowance for a psychiatric

injury (PTSD). The claims for his physical injuries and PTSD were allowed, but

Armstrong’s employer appealed the PTSD allowance to the court of common pleas.

The experts for both parties agreed that Armstrong suffered from PTSD, but they

disagreed about whether his physical injuries were causal factors in the development

of his PTSD. After a bench trial, the trial court credited the employer's expert's

testimony in concluding that the PTSD did not arise from Armstrong's physical

injuries, but rather from witnessing the accident and his mental observations of the

severity of its injury to others and the fact that it could have been life-threatening to

him at some point.

       {¶21} Ultimately, the case was affirmed by the Ohio Supreme Court. The

Court stated:

       Armstrong undisputedly suffered compensable physical injuries
       as a result of the accident, and his PTSD undisputedly arose
       contemporaneously as a result of the accident. For Armstrong’s
       PTSD to qualify as a compensable injury under R.C.
       4123.01(C)(1), however, more is required; he must establish that
       his PTSD was causally related to his compensable physical
       injuries and not simply to his involvement in the accident. The
       record contains contradictory evidence of whether Armstrong’s
       physical injuries were a contributing cause of his PTSD. Dr.
       Howard testified that Armstrong’s physical injuries did not cause
       his PTSD, while Dr. Stoeckel testified that Armstrong’s physical
       injuries were causal factors in his development of PTSD. The trial

                                          -10-
Case No. 14-21-23


       court, having heard all the evidence, found Dr. Howard’s
       testimony more credible. The court of appeals appropriately
       determined that the record contains competent, credible evidence
       supporting the trial court’s finding that Armstrong’s physical
       injuries did not cause his PTSD and that Armstrong’s PTSD is,
       therefore, not a compensable injury under R.C. 4123.01(C)(1).

Armstrong at ¶ 29.

       {¶22} In Johnson’s case, Dr. Ward was specific in opining that the PTSD she

is now experiencing can be at least partially attributed to the physical conditions

allowed in her 2016 workers’ compensation claim. Consequently, the presence of

contradictory evidence stating a causal or contributing factor does create a genuine

issue of material fact. See id. at ¶ 6 (claimant’s expert testified that claimant

“developed PTSD as a result of the accident and that his physical injuries

contributed to and were causal factors in his development of PTSD”). Viewing the

facts in the light most favorable to Johnson, we conclude the evidentiary reports

ContiTech relied upon in obtaining summary judgment raise credibility issues that

should have resulted in the denial of its motion. As such, summary judgment was

not appropriate. Accord Hoelscher v. KBO, Inc., 2d Dist. Clark No. 2017-CA-25,

2017-Ohio-5756, ¶ 8-9 (where experts disagree about cause of employee's

psychiatric conditions, and claimant's expert connects those conditions to a physical

at-work injury, eligibility for workers' compensation may not be resolved by

summary judgment).       Accordingly, the trial court erred in granting summary

judgment to ContiTech.

                                        -11-
Case No. 14-21-23


       {¶23} For these reasons, the assignment of error is sustained and the

judgment of the Union County Court of Common Pleas is reversed and the cause

remanded for further proceedings.

                                                     Judgment Reversed and
                                                          Cause Remanded
MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                    -12-